DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                          STANLEY MAGER,
                             Appellant,

                                    v.

                   PUBLIC CURATOR OF QUEBEC,
                            Appellee.

                              No. 4D19-113

                          [December 19, 2019]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Mark Alan Speiser, Judge; L.T. Case No. PRC18000617.

  Brandan J. Pratt, Jennifer L. Fox and Christopher Barton of Huth, Pratt
& Milhauser, Boca Raton, for appellant.

  James H. Wyman of Hinshaw & Culbertson LLP, Coral Gables, for
appellee.

PER CURIAM.

   Affirmed.

WARNER, TAYLOR and CONNER, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.